Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 23, 2020 has been entered. Claims 2-3, 5-30 and 33-36 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0023742, filed on Jul. 20, 2012) in view of Elder et al (US 2002/0081350) and Matsuzaki (JP2012-035533 with English translation of record).
Regarding claims 5 and 6, Wang teaches that, as illustrated in Figs. 1-4, a double color injection machine (i.e. an injection molding machine) with a shaft and a disc of the present invention (i.e. a platen apparatus for supporting a mold portion) includes aa main body 1 (i.e. a platen body), a base 2 (i.e. another part of the platen body),  …, a shaft sleeve 4, a shaft 5 (with an axis; a combination of the shaft sleeve 4 and shaft 5 can be called a spindle), a drive mechanism 6, and a servo motor ([0020]). The shaft 5 is passed through and mounted in the shaft sleeve 4 and is disposed with a first connection part 51 and a second connection part 52 
In summary, Wang teaches the large disk 3 as the plate providing the rotational movement (of a large/heavy mold) (in one embodiment) and the connection part 51 providing both the rotational movement and the translatable movement (of a small mold) (in another embodiment). For one of ordinary skilled in the art, it would be obvious to combine the different embodiments in the teachings of Wang to obtain the rotational movement and the translatable movement of a mold.         

    PNG
    media_image1.png
    782
    670
    media_image1.png
    Greyscale

However, Wang discloses that, the small plate (i.e. the connection part 51) does not appear to be capable as a plate to mount the male mold 8 as claimed in claim 5 because of its size. In other words, Wang does not disclose any features in the connection part 51 such as mounting holes for a mounting purpose. In the same field of endeavor, mechanism and method for rotating a machine tool element, Elder discloses that, the apparatus 10 includes a) a platen body 12 (fixed), a plate 14 rotatably mounted to the platen body 12 for supporting a mold half, the plate rotatable relative to the platen body about an axis (i.e. the rotating platen 14 is rotatably secured to the fixed platen 12 by a central radial support bearing assembly 16 (see Fig. 3). [0027]), and translatable relative to the platen body along the axis among a retracted position (i.e. When the high axial load is released from the platens 12, 14, the thrust bearing assemblies 38 (spring loaded into the fixed platen 12 [0029], line 10) displace or otherwise push the rotating platen 14 away from the fixed platen 12 by a small distance thereby allowing for relatively free rotation with low friction ([0030])). Thus, Elder discloses that the plate rotatably mounted to the paten body for supporting a mold half, the plate rotatable relative to the plate body about an axis, and translatable relative to the platen body along the axis between a retracted position and an advanced position. The claim would have been obvious is that the substitution of one known element (i.e. the connection part in the teachings of Wang) for another (i.e. the plate 14 in the teachings of Elder) yields predictable results to one of ordinary skill in the art.          
However, Wang does not disclose an advancement spring in the teachings. In the same field of endeavor, demolding device and injection molding machine, Matsuzaki teaches that, as illustrated in Figs. 1-2, the rotary body 16 is assembled such that the spring 20 (i.e. the advancement spring) is inserted into the spring storage hole 31 of the rotary main body 17 and the rotary top 19 (i.e. the rotary top 19 is equivalence to the plate front surface 130a of a plate 130 in the teachings of the applicant, [0086], lines 1-2) the is inserted into the rotary top storage hole 30 from above ([0018], Lines 1-3). As illustrated in Fig. 2, the spring storage hole 31 has a surface to the direction of ejector rod 22 (i.e. an advancement first abutment surface) and another surface to the direction of the mold mounting (i.e. an advancement second abutment surface). Still illustrated in Fig. 2, the advancement first abutment surface is axially locked/fixed relative to the platen body (i.e. through the rotary main body 17 connected to the plate 6 ([0014], Line 1)) and the advancement second abutment surface is axially locked/fixed relative to the plate (i.e. the rotary body 16) during translation of the plate between the retracted and advanced positions. That is realized by slide keys 38 fitted to both the key grooves 35 and (on the rotating main body 17 side) the key grooves 36. Therefore, the rotary piece 19 can receive the rotational force transmitted from the rotary body 17, and slide in the axial direction, and according to the present embodiment, the spring 20 urges the rotary body 17 upward (i.e. the spring is compressed) ([0018], Lines 3-6). In other words, the advancement spring urges the advancement first abutment surface and the advancement second abutment surface axially apart to urge the plate (i.e. the rotary body 16) from the retracted position to the advanced position (related to claim 6). Here, the retracted position of the rotary top 19 (the plate) is its initial position mentioned above and the advanced position is its finishing position of demolding (see the description about demolding in [0022]).
Further, Matsuzaki teaches the advancement spring (i.e. the spring 20) is generally annular and coaxial with the spindle (as illustrated in Fig.1 (2), the spring 20 has an ejector rod insertion hole 24 (or 33) ([0015], Line 3; An ejector rod insertion hole 33 for inserting the ejector rod 22 is formed in the rotating piece 19 as well ([0017], lines 3-4)); the spindle in Matsuzaki’s teachings includes the rotary main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer) and a rotating piece 19 ([0015], Line 1) (inner)). Matsuzaki does not explicitly disclose the central opening (i.e. the ejector rod insertion hole 24 or 33) through which the spindle(s) passes.  The approach of by inserting the spindle through the central opening is within common knowledge of ordinary skilled artisan and would only have provided predictable result without doing so. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Wang and Matsuzaki to insert the spindle through the central opening if necessary. The claim would have been obvious because a particular known technique (the spindle through the central opening of the spring) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
	Basically, the spindle including the rotary main body 17 attached with a first bevel gear 26 and a rotating piece 19 in the teachings of Matsuzaki substitutes the shaft 5 in the teachings of Wang to achieve the rotational movement and the translatable movement of the mold half for one of ordinary skilled in the art.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to provide an advancement spring to urge upward and the spindle .  Doing so would be possible to achieve a sliding motion of the rotary piece 19 in the axial direction, as recognized by Matsuzaki ([0018], Lines 4-5).
Regarding claims 2 and 3, Wang teaches the platen apparatus for supporting the male mold (for small-sizes products) held in the retracted and advanced positions in claim 1. Matsuzaki teaches the advancement spring to provide translation of the rotary top 19 from the advanced position to the retracted position. The spring 20 (i.e. the advancement spring) is urged upward ([0018], Line 8). In other words, the spring 20 is decompressed from its initial position (i.e. the retracted position) to the advanced position (i.e. the position of the rotary top 19 held after finishing demolding; see the description in [0022]) and an axial distance between the advancement first abutment surface and the advancement second abutment surface is increased. That being said, when the plate (i.e. the rotary piece 19) is in the advanced position, the advancement first and advancement second abutment surfaces are spaced axially apart by an advancement first distance and axially locked/fixed relative to one another, and when the plate is in the retracted position, the advancement first and advancement second abutment surfaces are spaced axially apart by an advancement second distance and axially locked/fixed relative to one another, the advancement second distance less than the advancement first distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to reduce an axial distance between the advancement first abutment surface and the advancement second abutment surface when translation of the rotary top 19 from the advanced position to the retracted position.  Doing so would be possible to achieve a goal of demolding for the platen apparatus.
Regarding claim 7, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches, as illustrated in Fig. 1(2), a first bearing (i.e. ball bearing mechanism 28; [0015], Line 8) mounted about the spindle (i.e. the rotating main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer) and the rotating piece 19 ([0015], Line 1) (inner)) and rotatably supporting the spindle in the platen body (i.e. the plate 6, [0014], Line 1). The first bearing includes a first bearing outer race and a first bearing inner race in fixed axial alignment with the first bearing outer race as shown in Fig. 1(2). In Matsuzaki’s teachings, as illustrated in Fig. 1(2), the advancement first abutment surface does not comprise a forward facing axial endface of the first bearing inner race. Instead, the forward facing axial endface of the first bearing inner race is shifting from the advancement first abutment surface somehow. 
Matsuzaki discloses the claimed invention except for the rearrangement of the first bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first bearing to make the advancement first abutment surface comprises a forward facing axial end face of the first bearing inner race, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first bearing for the purpose of making a simple structure of the design for the platen apparatus. 
Regarding claim 8, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches that, as illustrated in Fig. 1(2), during translation of the plate (i.e. the rotary top 19) between the retracted and advanced positions the first bearing is axially locked/fixed relative to the platen body (i.e. a plate 6 ([0014], Line 1) attached with a cover 25 ([0015], Lines 7-8)) and axially translatable relative to the spindle (i.e. the rotating piece 19 (inner)). Still shown in Fig. 1(2), the first bearing inner race is rotatably fixed relative to the spindle (i.e. the rotating main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer)) and the first bearing outer race is rotatably fixed relative to the platen body (i.e. the plate 6 ([0014], Line 1)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to make the first bearing rotatably lock/fix with the platen body and the spindle.  Doing so would be possible to rotate the spindle for the platen apparatus.     
  Regarding claim 10, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches, as illustrated in Fig. 1(2), a second bearing (i.e. ball bearing mechanism 23; [0015], Line 6) mounted about the spindle (i.e. the rotating main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer) and the rotating piece 19 ([0015], Line 1) (inner)) and rotatably supporting the spindle in the platen body (i.e. the plate 6, [0014], Line 1). Still illustrated in Fig. 1(2), the second bearing includes a second bearing outer race fixed relative to the platen body (i.e. the plate 6) and a second bearing inner race fixed relative to the spindle (i.e. the rotating main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer)) and axially translatable relative to the second bearing outer race. In Matsuzaki’s teachings, as illustrated in Fig. 1(2), the advancement second abutment surface does not comprise a rearward facing axial endface of the second bearing inner race. Instead, the rearward facing axial endface of the second bearing inner race is shifting from the advancement second abutment surface somehow. 
Matsuzaki discloses the claimed invention except for the rearrangement of the second bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the second bearing to make the advancement second abutment surface comprises a rearward facing axial endface of the second bearing inner race, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the second bearing for the purpose of making a simple structure of the design for the platen apparatus. 
Regarding claim 11, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches that, as illustrated in Figs. 1 and 2, the rotary body 16 is assembled such that the spring 20 (i.e. the advancement spring) is inserted into the spring storage hole 31 of the rotary main body 17 and the rotary top 19 is inserted into the rotary top storage hole 30 from above ([0018], Lines 1-3). As illustrated in Fig. 2, the spring storage hole 31 has a surface to the direction of ejector rod 22 (i.e. an advancement first abutment surface) and another surface to the direction of the mold mounting (i.e. an advancement second abutment surface). Still illustrated in Fig. 2, the advancement first abutment surface and the advancement second abutment surface are rotatably fixed (via the rotary main body 17, two bearings 23 and 28 and slide keys 38) relative to the platen body (i.e. the plate 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to make the advancement first abutment surface and the advancement second abutment surface are rotatably fixed relative to the platen body.  By doing so, it would be possible to make the advancement spring (i.e. the spring 20) rotate smoothly. 
Regarding claim 12, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches that, as illustrated in Figs. 1 and 2, a first bearing is mounted about the spindle (i.e. the rotating main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer)) and rotatably supporting the spindle in the platen body (i.e. the plate 6). Matsuzaki does not teach that the advancement second abutment surface comprises a rearward facing axial endface of the first bearing outer race. Instead, the rearward facing axial endface of the first bearing outer race is shifting from the advancement second abutment surface somehow. 
   Matsuzaki discloses the claimed invention except for the rearrangement of the first bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first bearing to make the advancement second abutment surface comprises a rearward facing axial endface of the first bearing outer race, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first bearing for the purpose of making a simple structure of the design for the platen apparatus. 
Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Elder and Matsuzaki as applied to claims 8 above, further in view of Wohlrab et al (US 2004/0091570).
Regarding claim 9, the combination teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not teach an inner slide ring mounted radially between an inner surface of the first bearing inner race and an outer surface of the spindle. In the same field of endeavor, opening and closing molding tools (in injection molding), Wohlrab teaches that the inner ring 110i (i.e. the inner race) of the right rolling-contact bearing 110 (i.e. the first bearing) is supported on a shoulder 108c of the second screw nut 108 (i.e. the inner slide ring) ([0039], Lines 1-3). It is understandable the inner slide ring (i.e. the second screw nut 108) facilitates axial translation of the first bearing relative to the spindle (i.e. the screw 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Matsuzaki to incorporate the teachings of Wohlrab to have the inner slide ring to facilitate the first bearing moving axially. By doing so, it would be possible to achieve a compact design for the platen apparatus. 
Regarding claim 13, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions. Matsuzaki teaches that, as illustrated in Fig. 1(2), during translation of the plate (i.e. the rotary top 19) between the retracted and advanced positions the first bearing is axially locked/fixed relative to the spindle (i.e. the rotating main body 17 including a first bevel gear 26 ([0019], Line 3) (outer)). Still shown in Fig. 1(2), the first bearing inner race is rotatably fixed relative to the spindle (i.e. the rotating main body 17 including a first bevel gear 26 ([0019], Line 3) (outer)) and the first bearing outer race is rotatably fixed relative to the platen body (i.e. the plate 6 ([0014], Line 1)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to make the first bearing rotatably lock/fix with the platen body and the spindle.  Doing so would be possible to rotate the spindle for the platen apparatus.     
However, Matsuzaki does not teach the first bearing is axially translatable to the platen body. In the same field of endeavor, opening and closing molding tools (for injection molding), Wohlrab teaches that, as illustrated in Fig. 1, the outer rings 110a (i.e. the outer race) of the rolling-contact bearings 110 are supported by a sleeve 123 (i.e. an outer slide ring) in the collar 111 of the housing 112 (i.e. the platen body). The outer ring 110a of the right rolling-contact bearing 110 (i.e. the first bearing) is supported by a shoulder 123a of the sleeve 123. The outer ring 110a of the opposite left rolling-contact bearing 110 (i.e. the second bearing) is supported via securing ring 124 on the sleeve 123. The sleeve 123 (i.e. the outer slide ring) is movable against a further spring element 126 in longitudinal direction L of the screw 102 (i.e. the spindle) in the collar 111 of the housing 112 (i.e. the platen body) by a stop 125, which is disposed on the end of the collar 111 confronting the housing 112 ([0038], Lines 1-11). Stated another way, the first bearing is axially translatable relative to the platen body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Matsuzaki to incorporate the teachings of Wohlrab to have the first bearing sliding in the horizontal direction. By doing so, it would be possible to achieve a compact design for the platen apparatus.
	Regarding claim 14, the combination teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not teach an outer slide ring mounted radially between an outer surface of the first bearing outer race and an inner surface of the platen body. Wohlrab teaches that, as illustrated in Fig. 1, the outer rings 110a (i.e. the outer race) of the rolling-contact bearings 110 are supported by a sleeve 123 (i.e. an outer slide ring) in the collar 111 of the housing 112 (i.e. the platen body). The outer ring 110a of the right rolling-contact bearing 110 (i.e. the first bearing) is supported by a shoulder 123a of the sleeve 123. The outer ring 110a of the opposite left rolling-contact bearing 110 (i.e. the second bearing) is supported via securing ring 124 on the sleeve 123. The sleeve 123 (i.e. the outer slide ring) is movable against a further spring element 126 in longitudinal direction L of the screw 102 (i.e. the spindle) in the collar 111 of the housing 112 (i.e. the platen body) by a stop 125, which is disposed on the end of the collar 111 confronting the housing 112 ([0038], Lines 1-11). It is understandable the outer slide ring (i.e. the sleeve 123) facilitates axial translation of the first bearing relative to the platen body (i.e. the housing 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Matsuzaki to incorporate the teachings of Wohlrab to have the outer slide ring to facilitate the first bearing moving axially. By doing so, it would be possible to achieve a compact design for the platen apparatus.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elder et al (US 2002/0081350) in view of Matsuzaki.
Regarding claim 15, Elder teaches that, as illustrated in Fig. 1, a platen apparatus for supporting a mold portion in an injection molding machine (i.e. the rotate mechanism 10 includes a fixed frame unit in the form of a fixed platen and a rotating frame unit in the form of a rotating platen 14; the surface 15 may be configured to receive a mold. [0024]). Elder teaches that, the apparatus 10 includes a) a platen body 12 (fixed); b) and c) a plate 14 rotatably mounted to the platen body 12 for supporting a mold half, the plate rotatable relative to the platen body about an axis (i.e. the rotating platen 14 is rotatably secured to the fixed platen 12 by a central radial support bearing assembly 16 (see Fig. 3). [0027]), and translatable relative to the platen body along the axis among a retracted position (i.e. when the high axial load is released from the platens 12, 14, the thrust bearing assemblies 38 (spring loaded into the fixed platen 12 [0029], line 10) displace or otherwise push the rotating platen 14 away from the fixed platen 12 by a small distance thereby allowing for relatively free rotation with low friction. [0030]; the thrust bearing assembly 38 includes a low stroke, highly resilient spring device 122. [0031]; it is understandable that a retracted position is when the fixed platen 12 touching the rotating platen 14 as shown in Fig. 3 (also see [0028])). Elder teaches that, through a plate actuator (i.e. a pneumatic cylinder assembly 18 that has a cylinder housing 20 and a rod 22, [0038] (also see in Fig. 1)) the spring device 122 (i.e. the advancement spring) urging the rotating platen 14 to translate relative to the fixed platen 12 (i.e. the platen body) a small distance (i.e. from the retracted position to the advanced position). 
However, Elder does not explicitly disclose a mold break spring. Matsuzaki teaches that, as illustrated in Fig. 2, therefore, when the rotary piece 19 rotates (by a servo motor 7 as shown in Fig. 1; i.e. the plate actuator), the core die 53 also rotates. The holding plate 52 is biased upward with respect to the base plate 51 (i.e. the plate 1130 or 2130 in the teachings of applicant) by a predetermined spring (not shown in Fig. 2) (i.e. a mold break spring). Accordingly, when the mold is opened (i.e. mold break), the holding plate 52 is pushed upward and the head 55 of the core mold 53 is hidden inside the parting surface P of the holding plate 52. On the other hand, when the mold is clamped (in the retracted position), the holding plate 52 is pressed against the base plate 51, and the head 55 of the core mold 53 projects beyond the parting surface P as shown in Fig. 2. At this time, a cavity 59 for forming a cap is formed of the recess 48, the head 55 of the core mold 53, and the parting surface P of the holding plate 52 ([0022], lines 11-19). Because the predetermined spring (i.e. the mold break spring) is energized at the mold break position, so the mold break spring would urge the plate (i.e. the base plate 51 with the holding plate 52 together) from the mold break position to the advanced position. The advanced spring 20 would urge the plate from the retracted position to the advanced position. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elder to incorporate the teachings of Matsuzaki to provide the mold break spring to the apparatus. By doing so, it would be possible to have the option to open the mold properly.
Regarding claim 16, Elder teaches that, as illustrated in Fig. 3, in the apparatus 10 the plate (i.e. the rotating platen 14, [0024]) includes a plate back surface and the platen body (i.e. a fixed plate 12, [0024]) includes a front abutment surface, the plate back surface bearing against the front abutment surface when the plate is in the retraced position (i.e. the rotating platen 14 and the fixed plate 12 touching each other as shown in Fig. 3), and spaced axially apart from the front abutment surface by an advancement clearance gap (i.e. a small distance, [0030], line 4) when the plate is in the advanced position.
Regarding claim 17, Elder discloses the apparatus for supporting the mold portion. However, Elder does not explicitly disclose a spindle rotatably mounted in the platen body. Matsuzaki disclose the rotary body 16 and the rotary main body 17 are inserted into the rotary top storage hole 30 ([0018], lines 1-3). Here, the rotary body 16 and the rotary main body 17 are considered as the spindle in the platen body (i.e. the plate 6 in Fig. 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elder to incorporate the teachings of Matsuzaki to provide the spindle to the apparatus. By doing so, it would be possible to have the option to open the mold properly.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elder and Matsuzaki as applied to claim 17 above, further in view of Glaesener et al (US 2009/0011072) (mold break).
Regarding claim 18, in the combination of Elder and Matsuzaki, Elder teaches that, as illustrated in Fig. 3, the apparatus includes a catch surface axially fixed to the platen body (e.g. the front surface of the fixed plate 12) and in axial facing relation to a stop surface axially fixed to the spindle (e.g. the rear surface of the rotating plate 14; it is understandable in the combination of Elder and Matsuzaki that the spindle and the rotating plate is secured together). The stop surface of the spindle or the rotating plate 14 is spaced axially apart from the catch surface of the fixed plate 12 by a stop surface clearance gap when the plate 14 is in the advanced position (i.e. (in the teachings of Elder) the thrust bearing assemblies 38 (spring loaded into the fixed platen 12 [0029], line 10) displace or otherwise push the rotating platen 14 away from the fixed platen 12 by a small distance thereby allowing for relatively free rotation with low friction. [0030]; here, the small distance is defined as the stop surface clearance gap). 
However, the combination does not explicitly disclose the catch surface of the fixed plate 12 to limit further axial separation of the plate and the platen body when the plate 14 is in the mold break position. In the same field of endeavor, mold break, Glaesener teaches that, as illustrated in Fig. 4c, the reset stop plate 350 also provides a definitive stop (reference point or shoulder 351) for outward movement of the reset piston 360. Thus, Glaesener disclose the catch surface of the fixed plate 12 to limit further axial separation of the plate and the platen body when the plate 14 is in the mold break position (as shown in Fig. 4c).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder and Matsuzaki to incorporate the teachings of Glaesener to have the stop point to limit the plate to move further after in the mold break position. By doing so, it would be possible to have the proper procedure for opening and closing the mold in the apparatus.
Regarding claim 20, in the combination of Elder and Matsuzaki, Elder teaches that, as illustrated in Fig. 3, in the apparatus the advancement spring (i.e. in one embodiment the spring device 122 is a stack of four model 8-16-50 conical washers available from Solon Manufacturing Co. [0031]) is generally annular and coaxial with the spindle, and includes a central advancement spring opening through which the spindle passes. 
Claims 19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elder, Matsuzaki and Glaesener as applied to claim 18 above, further in view of Wohlrab.
Regarding claim 19, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not explicitly disclose the mold break spring is generally annular and coaxial with the spindle. Wohlrab discloses that, a linear drive device for opening and closing molding tools (i.e. for mold break) as well as applying a clamping force ([0010]). As shown in Figs. 1-2, Wohlrab discloses the spring element 126 is configured as disc spring and supported on the end surface of the sleeve 123 ([0038]). Further, Wohlrab teaches that, the first screw nut running counterclockwise to the left is supported in longitudinal direction L of the screw 102 by the end surface 108b of the screw nut 108 via the spring elements 122 ([0044], lines 12-16). Thus, for the purpose of opening and closing the mold, both the spring elements 126 and 122 are acting as the mold break spring in the teachings of Wohlrab.  As shown in Fig. 1, the mold break spring (i.e. the combination of the spring elements 122 and 126) is generally annular and coaxial with the spindle, and includes a central mold break spring opening through which the spindle passes. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to provide the mold break spring to the apparatus. By doing so, it would be possible to have the proper procedure for opening and closing the mold in the apparatus.
Regarding claim 21, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, Wang does not explicitly disclose the mold break spring. Wohlrab teaches that, as illustrated in Fig. 2(also see Annotated Fig. II), in the apparatus the mold break spring (i.e. label 122 in Annotated Fig. II) is axially captive between a mold break first abutment surface (i.e. label 106a in Annotated Fig. II) and a mold break second abutment surface (i.e. label 108a in Annotated Fig. II) spaced axially apart from and rotatably fixed relative to the mold break first abutment surface. The mold break first abutment surface (i.e. label 106a in annotated Fig. II) axially is locked relative to the plate (i.e. the first screw nut 106 (one part of the plate) provides a rapid movement of the screw 102 in the longitudinal direction L and thus for opening and closing the molding tool. [0035], lines 7-10) and the mold break second abutment surface (i.e. the label 108a in annotated Fig. II) is axially locked relative to the platen body (i.e. the second screw nut 108 (i.e. one part of the platen body) is supported on its outer circumferential surface via a pair of rolling-contact bearings 110, preferably via single-row angular ball bearings, upon the inside of a sleeve-shaped collar 111 of a housing 112. [0037], lines 1-4) during translation of the plate between the advanced position and mold break position. The mold break spring (i.e. the label 122 in the annotated Fig. II) is urging the mold break first abutment surface and the mold break second abutment surface axially apart to urge the plate (i.e. the screw nut 106 in the annotated Fig. II) from the mold break position to the advanced position. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to provide the mold break spring to urge the mold break first abutment surface and the mold break second abutment surface axially apart in the apparatus. By doing so, it would be possible to provide the proper design of the mold break spring for opening and closing the mold in the apparatus.
Regarding claims 22-24, Wohlrab teaches that, as illustrated in Fig. 2 (also see annotated Fig. II), in the apparatus the translation of the plate (i.e. one part of the screw nut 106) from the advanced position (i.e. having the mold first break distance) to the mold break position (i.e. the position of an opening mold; having the mold break second distance) decreases an axial distance between the mold break first abutment surface (i.e. the label 106a in the annotated Fig. II) and the mold break second abutment surface, compressing the mold break spring (i.e. the first screw nut 106 (one part of the plate) is able to move in longitudinal direction L toward the second screw nut 108 (i.e. one part of the platen body) as the distance (a) a decreases. The distance a is determined by the clearance S and the structural width of the spring element 122. [0042], lines 1-5 from bottom). Apparently, the mold break first and second abutment surfaces are spaced axially apart by a mold break second distance and axially locked relative to one another (when in the mold break position) and the mold break second distance is less than the mold break first distance (due to decreasing an axial distance mentioned above). As shown in Figs.1-2 (also see annotated Fig. II), the mold break first abutment surface (i.e. the label 106a in the teachings of Wohlrab) and the mold break second abutment surface are rotatably fixed relative to the platen body (e.g. one part of the screw nut 108)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to provide the mold break spring to urge the mold break first abutment surface and the mold break second abutment surface axially apart in the apparatus and decrease an axial distance between the mold break first abutment surface and the mold break second abutment surface when the plate moving from the advanced position to the mold break position. By doing so, it would be possible to provide the proper design of the mold break spring for opening and closing the mold in the apparatus.

    PNG
    media_image2.png
    514
    619
    media_image2.png
    Greyscale


Regarding claim 25, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not explicitly disclose a first bearing mounted about the spindle and rotatably supporting the spindle in the platen body. Wohlrab teaches, as illustrated in Fig. 1 (also see attached/annotated Fig. III), a first bearing (e.g. one of a pair of rolling-contact bearings 110, [0037]) mounted about the spindle (i.e. a screw 102, [0034]) and rotatably supporting the spindle in the platen body (i.e. one part of a sleeve 123 in the collar 111 of the housing 112. [0038]), the first bearing including a first bearing outer race and a first bearing inner race in fixed axial alignment with the first bearing outer race. As shown in Fig. 1, the mold break first abutment surface (i.e. label 106a in the Fig. 1-2 (also see annotated Fig. II)) includes a forward facing axial endface of the first bearing outer race. It is noted that the mold break first abutment surface is only facing axial endface of the first bearing outer race not touching. 
Wohlrab discloses the claimed invention except for the rearrangement of the first bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first bearing, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first bearing for the purpose of achieving the flexibility of the design in the apparatus. 
Regarding claim 26, Wohlrab teaches that, in the apparatus during the translation of the plate (i.e. one part of the screw nut 106 including the mold first break abutment surface) between the advanced and mold break positions, the first bearing is axially locked relative to the spindle (i.e. one part of a screw 102, [0034]) and axially translatable relative to the platen body (i.e. one part of a sleeve 123 in the collar 111 of the housing 112. [0038]), the first bearing inner race rotatably fixed relative to the spindle and the first bearing outer race rotatably fixed relative to the platen body. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to have the first bearing rotatably fixed relative to the spindle and the first bearing outer race rotatably fixed relative to the platen body. By doing so, it would be possible to provide the proper design of the first bearing for the operation of opening and closing the mold in the apparatus.
Regarding claim 27, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not explicitly disclose a second bearing mounted about the spindle and rotatably supporting the spindle in the platen body. Wohlrab teaches, as illustrated in Fig. 1 (also see attached/annotated Fig. III), a second bearing (e.g. one of a pair of rolling-contact bearings 110, [0037]) mounted about the spindle (i.e. a screw 102, [0034]) and rotatably supporting the spindle in the platen body (i.e. one part of a sleeve 123 in the collar 111 of the housing 112. [0038]), the second bearing including a second bearing outer race and a second bearing inner race in fixed axial alignment with the second bearing outer race. As shown in Fig. 1, the mold break second abutment surface (i.e. label 108a in the Fig. 1-2 (also see annotated Fig. II) includes a forward facing axial endface of the second bearing outer race). It is noted that the mold break second abutment surface is only facing axial endface of the first bearing outer race not touching. 
Wohlrab discloses the claimed invention except for the rearrangement of the second bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the second bearing, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the second bearing for the purpose of achieving the flexibility of the design in the apparatus. 
Regarding claim 28, Wohlrab teaches that, as illustrated in Figs. 1-2 (also see annotated Fig. II and III), in the apparatus the mold break first abutment surface and the mold break second abutment surface are rotatably fixed to the plate (i.e. one part of the screw nut 106 as shown in Fig. 2 (also see annotated Fig. II). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to have the mold break first abutment surface and the mold break second abutment surface are rotatably fixed to the plate. By doing so, it would be possible to provide the proper design of the mold break spring for opening and closing the mold in the apparatus.
Regarding claim 29, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not explicitly disclose a first bearing mounted about the spindle and rotatably supporting the spindle in the platen body. Wohlrab teaches, as illustrated in Fig. 1 (also see attached/annotated Fig. III), a first bearing (e.g. one of a pair of rolling-contact bearings 110, [0037]) mounted about the spindle (i.e. a screw 102, [0034]) and rotatably supporting the spindle in the platen body (i.e. one part of a sleeve 123 in the collar 111 of the housing 112. [0038]), the first bearing including a first bearing outer race and a first bearing inner race in fixed axial alignment with the first bearing outer race. As shown in Fig. 1, the mold break second abutment surface (i.e. label 108a in the Fig. 1-2 (also see annotated Fig. II)) includes a rearward facing axial endface of the first bearing inner race. It is noted that the mold break second abutment surface is only facing axial endface of the first bearing inner race not touching. 
Wohlrab discloses the claimed invention except for the rearrangement of the first bearing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the first bearing, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the first bearing for the purpose of achieving the flexibility of the design in the apparatus. 
Regarding claim 30, the combination of Elder, Matsuzaki and Glaesener teaches the apparatus for supporting a mold portion in an injection molding machine. However, the combination does not explicitly disclose the first bearing axially locked relative to the platen body and axially translatable relative to the spindle during the translation of the plate between the advanced and mold break positions. Wohlrab teaches, as illustrated in Fig. 1 (also see attached/annotated Fig. III), a first bearing (e.g. one of a pair of rolling-contact bearings 110, [0037]) is axially locked relative to the platen body (i.e. the screw nut 108 (one part of the platen body) is supported on its outer circumferential surface via a pair of rolling-contact bearings 110, [0037], lines 1-3) and is axially translatable relative to the spindle (i.e. the outer ring 110a of the opposite left rolling-contact bearing 110 is supported via a securing ring 124 on the sleeves 123 (i.e. one part of the platen body) is movable against a further spring element 126 in longitudinal direction L of the screw 102 (i.e. the spindle) ([0038]). As illustrated in Fig. 1, the first bearing inner race rotatably is fixed relative to the spindle (i.e. one part of the screw 102) and the first bearing outer race rotatably is fixed relative to the platen body (i.e. one part of the screw nut 108).

    PNG
    media_image3.png
    890
    817
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to have the first bearing axially locked relative to the platen body and axially translatable relative to the spindle during the translation of the plate between the advanced and mold break positions. By doing so, it would be possible to provide the proper design of the bearings for opening and closing the mold in the apparatus.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Elder and Matsuzaki.
Regarding claims 33 and 35, Wang teaches that, as illustrated in Figs. 1-4, a double color injection machine (i.e. an injection molding machine) with a shaft and a disc of the present invention (i.e. a platen apparatus for supporting a mold portion) includes aa main body 1 (i.e. a platen body), a base 2 (i.e. another part of the platen body), a disc 3 (i.e.  one plate rotatably mounted to the platen body for supporting a mold half if needed for larger volume and large-scale molds; [0022], Line 2), a shaft sleeve 4, a shaft 5 (with an axis; a combination of the shaft sleeve 4 and shaft 5 can be called a spindle), a drive mechanism 6, and a servo motor ([0020]). The shaft 5 is passed through and mounted in the shaft sleeve 4 and is disposed with a first connection part 51 and a second connection part 52 on two ends respectively. The first connection part 51 is corresponding and connected to a male mold 8 (it is understandable the first connection part 51 inherently has a mounting plate (not shown) to hold the mold 8 as shown in Figs. 3 and 4; When the double color injection machine is used to produce small-size products, small molds are used. At this moment, use the shaft 5 to assembled with the male mold 8 [0023], Lines 1-3). In the annotated Figure I, a small plate (i.e. an end part of the first connection part 51) is to hold a small-size mold 8. The relationship of the connection part 51 and the small-size mold 8 is clearly shown in Figs. 3. As clearly shown in Figs. 3 and 4, there are arrows to show the assembly of the connection part 51 and the mold 8 rotating and translating. One of ordinary skilled in the art understands the existing of the small plate between the connection part 51 and the small-size mold 8. Simply speaking, the disc 3 is for the larger mold without translatable and the small plate is for the smaller mold with translatable. Thus, Wang teaches that, a small plate is as one part of connection part 51 to hold a small-size mold (i.e. without this small plate, the machine cannot finish the functions of double color injection molding). This small plate can rotate and translate as shown in Fig. 3. The disc 3 only can rotate without translatable movement due to the size of a large volume mold. The drive mechanism 6 is assembled on the mounting hole 23 he of the base 2 and is connected to the second connection part 52 of the shaft 5 correspondingly so as to drive the shaft 5 to move horizontally ([0021], Lines 18-25). Stated another way, the first connection part 51 (coupling with its mounting plate to hold the male mold 8) is rotatable relative to the main body (i.e. the platen body) about the shaft 5 and translatable relative to the main body along the shaft 5 between an original position (i.e. a retracted position) shown in Fig. 2 and an advanced position shown in Fig. 4 for the purpose of rotating to change color of molding material.
 In summary, Wang teaches the large disk 3 as the plate providing the rotational movement (of a large/heavy mold) (in one embodiment) and the connection part 51 providing both the rotational movement and the translatable movement (of a small mold) (in another embodiment). For one of ordinary skilled in the art, it would be obvious to combine the different embodiments in the teachings of Wang to obtain the rotational movement and the translatable movement of a mold.         
However, Wang discloses that, the small plate (i.e. the connection part 51) does not look like to be capable as a plate to mount the male mold 8 as claimed in claim 1 because of its sizes. In other words, Wang does not disclose any features in the connection part 51 such as mounting holes for a mounting purpose. In the same field of endeavor, mechanism and method for rotating a machine tool element, Elder discloses that, the apparatus 10 includes a) a platen body 12 (fixed), a plate 14 rotatably mounted to the platen body 12 for supporting a mold half, the plate rotatable relative to the platen body about an axis (i.e. the rotating platen 14 is rotatably secured to the fixed platen 12 by a central radial support bearing assembly 16 (see Fig. 3). [0027]), and translatable relative to the platen body along the axis among a retracted position (i.e. When the high axial load is released from the platens 12, 14, the thrust bearing assemblies 38 (spring loaded into the fixed platen 12 [0029], line 10) displace or otherwise push the rotating platen 14 away from the fixed platen 12 by a small distance thereby allowing for relatively free rotation with low friction ([0030])). Thus, Elder discloses that the plate rotatably mounted to the paten body for supporting a mold half, the plate rotatable relative to the plate body about an axis, and translatable relative to the platen body along the axis between a retracted position and an advanced position. The claim would have been obvious is that the substitution of one known element (i.e. the connection part in the teachings of Wang) for another (i.e. the plate 14 in the teachings of Elder) yields predictable results to one of ordinary skill in the art.
However, Wang does not disclose an advancement spring in the teachings. In the same field of endeavor, demolding device and injection molding machine, Matsuzaki teaches that, as illustrated in Figs. 1-2, the rotary body 16 is assembled such that the spring 20 (i.e. the advancement spring) is inserted into the spring storage hole 31 of the rotary main body 17 and the rotary top 19 (i.e. the rotary top 19 is equivalence to the plate front surface 130a of a plate 130 in the teachings of the applicant, [0086], lines 1-2) the is inserted into the rotary top storage hole 30 from above ([0018], Lines 1-3). As illustrated in Fig. 2, the spring storage hole 31 has a surface to the direction of ejector rod 22 (i.e. an advancement first abutment surface) and another surface to the direction of the mold mounting (i.e. an advancement second abutment surface). Still illustrated in Fig. 2, the advancement first abutment surface is axially locked/fixed relative to the platen body (i.e. through the rotary main body 17 connected to the plate 6 ([0014], Line 1)) and the advancement second abutment surface is axially locked/fixed relative to the plate (i.e. the rotary body 16) during translation of the plate between the retracted and advanced positions. That is realized by slide keys 38 fitted to both the key grooves 35 and (on the rotating main body 17 side) the key grooves 36. Therefore, the rotary piece 19 can receive the rotational force transmitted from the rotary body 17, and slide in the axial direction, and according to the present embodiment, the spring 20 urges the rotary body 17 upward (i.e. the spring is compressed) ([0018], Lines 3-6). In other words, the advancement spring urges the advancement first abutment surface and the advancement second abutment surface axially apart to urge the plate (i.e. the rotary body 16) from the retracted position to the advanced position (related to claim 35). Here, the retracted position of the rotary top 19 is its initial position mentioned above and the advanced position is its finishing position of demolding (see the description about demolding in [0022]).
Further, Matsuzaki teaches the advancement spring (i.e. the spring 20) is generally annular and coaxial with the spindle (as illustrated in Fig.1 (2), the spring 20 has an ejector rod insertion hole 24 (or 33) ([0015], Line 3; An ejector rod insertion hole 33 for inserting the ejector rod 22 is formed in the rotating piece 19 as well ([0017], lines 3-4)); the spindle in Matsuzaki’s teachings includes the rotary main body 17 attached with a first bevel gear 26 ([0019], Line 3) (outer) and a rotating piece 19 ([0015], Line 1) (inner)). Matsuzaki does not explicitly disclose the central opening (i.e. the ejector rod insertion hole 24 or 33) through which the spindle(s) passes. The approach of by inserting the spindle through the central opening is within common knowledge of ordinary skilled artisan and would only have provided predictable result without doing so. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed elements to have modified the teachings of Wang and Matsuzaki to insert the spindle through the central opening if necessary. The claim would have been obvious because a particular known technique (the spindle through the central opening of the spring) was recognized as part of the ordinary capabilities of one skilled in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
	Basically, the spindle including the rotary main body 17 attached with a first bevel gear 26 and a rotating piece 19 in the teachings of Matsuzaki substitutes the shaft 5 in the teachings of Wang to achieve the rotational movement and the translatable movement of the mold half for one of ordinary skilled in the art.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Matsuzaki to provide an advancement spring to urge upward and the spindle .  Doing so would be possible to achieve a sliding motion of the rotary piece 19 in the axial direction, as recognized by Matsuzaki ([0018], Lines 4-5).
	Regarding claim 34, Wang teaches that, as illustrated in Fig. 3 (also see attached annotated Fig. I), the drive mechanism 6 is assembled on the mounting hole 23 of the base 2 and is connected to the second connection part 52 of the shaft 5 correspondingly so as to drive the shaft 5 to move horizontally ([0021], lines 22-25). The opposite end of the second connection part 52 is the first connection part 51 (i.e. so-called plate 130 in the applicant’s disclosure). As shown in Fig. 3, the plate (i.e. the first connection part 51) translates in horizontal direction quite bit for a purpose of changing/opening the mold half 8. If this position was called as the mold break position, the advancement position of the plate will be intermediate the mold break position and the retracted position (e.g. like the retracted position of the first connection part 51 in Fig. 2). Clearly, an advancement clearance gap when the plate is in the advanced position should be small to guarantee the smooth rotation of the plate. It is reasonable to say the advancement clearance gap is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the advancement clearance gap is in a range of about 0.5 mm to about 4 mm) as a result of routine optimization of the result effective variable of controlling the rotational movement and the translatable movement of the plate in an effort to provide a smooth operation of the machine.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elder, Matsuzaki as applied to claim 33 above, further in view of Glaesener, and further in view of Wohlrab.
Regarding claim 36, the combination of Elder, Matsuzaki teaches the apparatus for supporting a mold portion in an injection molding machine.
However, the combination does not explicitly disclose the catch surface of the fixed plate 12 to limit further axial separation of the plate and the platen body when the plate 14 is in the mold break position. In the same field of endeavor, mold break, Glaesener teaches that, as illustrated in Fig. 4c, the reset stop plate 350 also provides a definitive stop (reference point or shoulder 351) for outward movement of the reset piston 360. Thus, Glaesener disclose the catch surface of the fixed plate 12 to limit further axial separation of the plate and the platen body when the plate 14 is in the mold break position (as shown in Fig. 4c).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder and Matsuzaki to incorporate the teachings of Glaesener to have the stop point to limit the plate to move further after in the mold break position. By doing so, it would be possible to have the proper procedure for opening and closing the mold in the apparatus.
However, Wang does not explicitly disclose the mold break spring. Wohlrab teaches that, as illustrated in Fig. 2(also see Annotated Fig. II), in the apparatus the mold break spring (i.e. label 122 in Annotated Fig. II) is axially captive between a mold break first abutment surface (i.e. label 106a in Annotated Fig. II) and a mold break second abutment surface (i.e. label 108a in Annotated Fig. II) spaced axially apart from and rotatably fixed relative to the mold break first abutment surface. The mold break first abutment surface (i.e. label 106a in annotated Fig. II) axially is locked relative to the plate (i.e. the first screw nut 106 (one part of the plate) provides a rapid movement of the screw 102 in the longitudinal direction L and thus for opening and closing the molding tool. [0035], lines 7-10) and the mold break second abutment surface (i.e. the label 108a in annotated Fig. II) is axially locked relative to the platen body (i.e. the second screw nut 108 (i.e. one part of the platen body) is supported on its outer circumferential surface via a pair of rolling-contact bearings 110, preferably via single-row angular ball bearings, upon the inside of a sleeve-shaped collar 111 of a housing 112. [0037], lines 1-4) during translation of the plate between the advanced position and mold break position. The mold break spring (i.e. the label 122 in the annotated Fig. II) is urging the mold break first abutment surface and the mold break second abutment surface axially apart to urge the plate (i.e. the screw nut 106 in the annotated Fig. II) from the mold break position to the advanced position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Elder, Matsuzaki and Glaesener to incorporate the teachings of Wohlrab to provide the mold break spring to urge the mold break first abutment surface and the mold break second abutment surface axially apart in the apparatus. By doing so, it would be possible to provide the proper design of the mold break spring for opening and closing the mold in the apparatus.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered.
Regarding arguments that there is no evidence of record to support the contention that, absent the “small plate” fabricated by the Examiner, it is not persuasive. Examiner notes “the connection part 51” in the teachings of Wang. This part is designed for mounting the small mold.  In order to mount the small mold half to the connection part 51, it should have some type of structural elements to do so. A small plate mentioned in the office action is coming from the concept of the disk 3 disclosed by Wang. Wang teaches the disk 3 as the plate providing the rotational movement (of a large/heavy mold) (in one embodiment) and the connection part 51 providing both the rotational movement and the translatable movement (of a small mold) (in another embodiment). For one of ordinary skilled in the art, it would be obvious to combine the different embodiments (or substitute the connection part 51 with the disk 3) in the teachings of Wang to obtain the rotational movement and the translatable movement of a mold through a plate. 
In response to applicant’s arguments that in the reference of Wang, this is inconsistent with the previous correlation of the disc 3 to the claimed plate and neither disc 3 nor any such plate for supporting the mold is used (pg 12, lines 8-17), it is not persuasive. Wang teaches the double color injection machine ([0009]). Wang discloses that, the disc 3 is used to be assembled with a large-scale mold (only rotating without translating) ([0022]). As shown in Fig. 3 (also see attached annotated Fig. I), the connection part 51 is assembled with a small size mold with both rotating and translating (i.e. When the double color injection machine is used to produce small-size products, small molds are used. At this point, the shaft 5 (with its connection part 51) is applied to assemble with the male mold 8 [0023]; Thus, the disc 3 is for the large mold and the small mold also needs another plate to be integrated with the male mold half (i.e. it does not matter what looks like to the connection part 51). In Wang’s teachings, the connection part 51 is another plate to mount the male mold half. Wang discloses the connection part 51 to be used as a mounting plate for a small mold. For one of ordinary skilled in the art, though the connection part is a smaller plate but still a plate. In the claimed limitations related to a plate, applicant does not specify the dimensions of the plate and just claim a plate.
Furthermore, in order to advance the prosecution in this office action and response the arguments about the connection part (as a plate), Elder discloses that, a plate 14 rotatably mounted to the platen body 12 for supporting a mold half, the plate rotatable relative to the platen body about an axis (i.e. the rotating platen 14 is rotatably secured to the fixed platen 12 by a central radial support bearing assembly 16 (see Fig. 3) ([0027]) and translatable relative to the platen body along the axis among a retracted position (i.e. When the high axial load is released from the platens 12, 14, the thrust bearing assemblies 38 (spring loaded into the fixed platen 12 [0029], line 10) displace or otherwise push the rotating platen 14 away from the fixed platen 12 by a small distance thereby allowing for relatively free rotation with low friction ([0030]). 
Regarding arguments that the rejection (based on Matsuzaki) is improper, at least because the Examiner has failed to consider the Matsuzaki reference as a whole (pg 12, lines 2-3 from bottom) and the Examiner again provides no explanation of the modifications necessary to Wang in view of Matsuzaki, they are not persuasive. As applicant admitted, rotary piece 19 is part of an unscrewing apparatus to facilitate removal of mold core 53 from a plastic threaded cap 60 formed by the mold (pg. 13, lines 12-13). Apparently, mold core 53 is almost half of the mold. Matsuzaki discloses that, therefore, the rotary piece 19 can receive the rotational force transmitted from the rotary body 17 and slide in the axial direction, and according to the present embodiment, the spring 20 urges the rotary body 17 upward. It is done. By this, the head of the rotating piece 19 slightly protrudes from the surface 14 of the plate 6. As described above, since the spring 20 is urged upward, when the movable mold is attached to the surface 14 of the plate 6, the mold in which the head of the rotating piece 19 is provided in the movable mold even if the protrusion of the head of the rotating piece 19 is not engaged with the protrusion of the mold-side rotating member, the appropriate engagement will be achieved if the  rotating piece 19 rotates a little, although it will abut on the side rotating member with a predetermined pressing force. Further, since the rotary piece 19 can be pressed against the urging force of the spring 20, a conventionally known mold having no rotary part can be easily attached without the rotary piece 19 becoming an obstacle ([0018]). In summary, Matsuzaki discloses the spring 20 urges the actual disclosed mold mounting surface 19 (for mold core 53) from a retracted position to an advanced position.
Basically, the spindle including the rotary main body 17 attached with a first bevel gear 26 and a rotating piece 19 in the teachings of Matsuzaki substitutes the shaft 5 (including the driving mechanism 6) in the teachings of Wang to achieve the rotational movement and the translatable movement of the mold half for one of ordinary skilled in the art. 
Regarding arguments that the Examiner has failed to explain the modification necessary to Wang in view of Matsuzaki to meet the claim language of “inserting the spindle through the central opening of the advanced spring”, it is not persuasive. Because in the teachings of Wang, one combination of the shaft 5 can move translatable and rotationally, Matsuzaki discloses that another combination of the rotary main body 17 attached with a first bevel gear 26 and a rotating piece 19 can provide the same function of the translatable movement of the rotational movement. For one of ordinary skilled in the art, it would be obvious to switch one combination (the shaft 5 in the teachings of Wang) with another combination (the rotary main body 17 attached with a first bevel gear 26 and a rotating piece 19 in the teachings of Matsuzaki). In the teachings of Matsuzaki, the part of the rotating piece 19 is hollow instead of solid for penetrating through the spring 20 for a good reason. The major reason is that the holes 24 or 33 will allow the ejector rod 22 through and another benefit is to reduce weight. Generally, shifting the location of the spring 20 (for allowing the spindle penetrating through) would not have modified the operation of device. The particular placement of the spring was held to be obvious.
Regarding arguments in claim 13 that there is a confusion of “regarding claim 13, Wang teaches the platen apparatus for supporting the male mold held in the retracted and advanced positions in claims 1, 4, 11, and 12 above”, it is persuasive. In this office action, “in claims 1, 4, 11 and 12 above” is removed.
Regarding arguments in claim 15 that this interpretation is a torturous interpretation that is not at all consistent with how a person of ordinary skill in the art would interpret the reference, the rejection plainly reveals the impermissible use of hindsight and it is entirely unclear how Matsuzaki’s teaching of the holding plate 52 and base plate 51 could be applied to the mold mounting plate 14 of Elder, they are not persuasive. Basically, Elder teaches the rotational movement and the translatable movement of the plate 14 including the advancement spring. As we know, the advanced position is between the retracted position (mold closed) and the mold break position (mold opened) and controlled by the advancement spring. The reason to combine Elder with Matsuzaki is to disclose the mold break spring for the mold break position.    
Matsuzaki teaches that, as illustrated in Fig. 2, therefore, when the rotary piece 19 rotates (by a servo motor 7 as shown in Fig. 1; i.e. the plate actuator), the core die 53 also rotates. The holding plate 52 is biased upward with respect to the base plate 51 (i.e. the plate 1130 or 2130 in the teachings of applicant) by a predetermined spring (not shown in Fig. 2) (i.e. a mold break spring). Accordingly, when the mold is opened (i.e. mold break), the holding plate 52 is pushed upward and the head 55 of the core mold 53 is hidden inside the parting surface P of the holding plate 52. On the other hand, when the mold is clamped (in the retracted position), the holding plate 52 is pressed against the base plate 51, and the head 55 of the core mold 53 projects beyond the parting surface P as shown in Fig. 2. At this time, a cavity 59 for forming a cap is formed of the recess 48, the head 55 of the core mold 53, and the parting surface P of the holding plate 52 ([0022], lines 11-19). Basically, because the predetermined spring (i.e. the mold break spring) is energized at the mold break position, so the mold break spring would urge the plate (i.e. the base plate 51 with the holding plate 52 together) from the mold break position to the advanced position. The advanced spring 20 would urge the plate from the retracted position to the advanced position. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elder to incorporate the teachings of Matsuzaki to provide the mold break spring to the apparatus. By doing so, it would be possible to have the option to open the mold properly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742